Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 1 of 34 PageID #: 645




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 –––––––––––––––––––––––––––––             x
 SAUGATUCK, LLC, a Delaware limited liability
                                           :
 company,                                  : Case No. 2:19-CV-00217 (SJF) (SIL)
                        Plaintiff,         :
        -against-                          : DEFENDANT’S ANSWER AND
                                           : AMENDED COUNTERCLAIM
 ST. MARY’S COMMONS ASSOCIATES, L.L.C., :
 a Delaware limited liability company,     :
                                           :
                                Defendant. :
 ––––––––––––––––––––––––––––– x

        Defendant St. Mary’s Commons Associates, LLC (“St. Mary’s” or the “General Partner”),

 as and for its Answer to the Complaint filed by plaintiff Saugatuck, LLC (“Plaintiff”), states and

 alleges as follows:

                                       GENERAL DENIAL

        St. Mary’s denies each and every allegation, matter and thing alleged in Plaintiff’s

 Complaint, unless hereinafter specifically admitted or otherwise qualified.

                                             ANSWER

        1.      With regard to the allegations contained in paragraph 1, upon information and

 belief, St. Mary’s admits that Plaintiff is the successor-in-interest to the Investor Limited Partner

 and Special Limited Partner (collectively, the “Limited Partners”) of St. Mary’s Commons

 Apartments, LP (the “Partnership”). St. Mary’s admits that it is the General Partner of the

 Partnership and that the Partnership is governed by the Amended and Restated Agreement of

 Limited Partnership dated as of May 22, 2003 (the “LPA”). As concerns the allegations regarding

 the Partnership’s purpose, St. Mary’s states that the terms of the LPA speak for themselves. To

 the extent any allegations contained in paragraph 1 are inconsistent with the terms of the LPA, St.

 Mary’s denies those allegations.
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 2 of 34 PageID #: 646




        2.      With regard to the allegations contained in paragraph 2, St. Mary’s admits that a

 dispute has arisen between the parties with respect to St. Mary’s exercise of its option (the

 “Purchase Option”) granted under the Option Agreement dated as of May 22, 2003 (the “Option

 Agreement”). As concerns the allegations regarding the provisions of the LPA, St. Mary’s states

 that the terms of the LPA speak for themselves. As concerns the allegations regarding the

 Qualified Contract process, St. Mary’s states that these allegations state legal conclusions to which

 no response is required. To the extent any allegations contained in paragraph 2 are inconsistent

 with the terms of the LPA, the Option Agreement, or Section 42 of the Internal Revenue Code,

 St. Mary’s denies those allegations.

        3.      St. Mary’s admits the allegations contained in the first two sentences of

 paragraph 3. With regard to the allegations contained in the third sentence of paragraph 3,

 St. Mary’s denies that the Qualified Contract process is underway.

        4.      With regard to the allegations contained in paragraph 4, St. Mary’s admits that the

 Partnership and St. Mary’s are parties to the Option Agreement. As concerns the allegations

 regarding the provisions of the Option Agreement, St. Mary’s states that the terms of the Option

 Agreement speak for themselves. To the extent any allegations contained in paragraph 4 are

 inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.

        5.      With regard to the allegations contained in paragraph 5, St. Mary’s admits that on

 January 1, 2019, it exercised its Purchase Option under the Option Agreement to have the

 Partnership redeem Plaintiff’s interests in the Partnership.

        6.      St. Mary’s denies the allegations contained in paragraph 6.

        7.      St. Mary’s admits the allegations contained in paragraph 7.




                                                  2
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 3 of 34 PageID #: 647




        8.      St. Mary’s admits the allegations contained in the first sentence of paragraph 8 as

 it concerns the parties’ dispute over the proper calculation of the option price under the Option

 Agreement now that St. Mary’s has exercised its Purchase Option as it is entitled to do

 notwithstanding Plaintiff’s contentions otherwise. As concerns the remaining allegations in the

 first sentence of paragraph 8 and the remainder of paragraph 8, St. Mary’s states that the terms of

 the Option Agreement speak for themselves. To the extent any allegations contained in paragraph

 8 are inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.

        9.      With regard to the allegations contained in paragraph 9 concerning the provisions

 of the LPA, St. Mary’s denies those allegations and states that the terms of the LPA speak for

 themselves. St. Mary’s denies any remaining allegations in paragraph 9.

        10.     St. Mary’s admits the allegations in the first sentence of paragraph 10. St. Mary’s

 denies the remaining allegations in paragraph 10.

        11.     With regard to the allegations contained in paragraph 11 concerning St. Mary’s

 communications with the Limited Partners, St. Mary’s admits that it has expressed to the Limited

 Partners that, under the LPA, residual proceeds from a sale of the Apartment Complex are to be

 distributed in accordance with the distribution waterfall set forth in Section 9.2.B of the LPA (the

 “Sales Proceeds Waterfall”) with no consideration given to the Limited Partners’ capital accounts.

 St. Mary’s admits that in its correspondence with the Limited Partners it has offered to purchase

 the Limited Partners’ interests in the Partnership for an amount greater than the amount the Limited

 Partners would receive for their interests upon the exercise of the Purchase Option. To the extent

 that the allegations contained in paragraph 11 are inconsistent with the terms of the Option

 Agreement, the LPA, or St. Mary’s correspondence with the Limited Partners, St. Mary’s denies

 those allegations and states that these documents speak for themselves.




                                                  3
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 4 of 34 PageID #: 648




        12.      With regard to the allegations contained in paragraph 12, St. Mary’s denies that it

 has misinterpreted the relevant contracts.     To the extent that the allegations contained in

 paragraph 12 are inconsistent with the terms of the Option Agreement, the LPA, or St. Mary’s

 correspondence with the Limited Partners, St. Mary’s denies those allegations and states that these

 documents speak for themselves.

                                             PARTIES

        13.      The allegations contained in paragraph 13 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 13 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        14.      Upon information and belief, St. Mary’s admits the allegations contained in

 paragraph 14.

        15.      The allegations contained in paragraph 15 set forth legal conclusions to which no

 response is required.

        16.      St. Mary’s admits the allegations contained in paragraph 16.

        17.      St. Mary’s admits the allegations contained in the first two sentences of paragraph

 17. St. Mary’s denies the remaining allegations in paragraph 17.

                      JURISDICTION, VENUE, AND CHOICE OF LAW

        18.      St. Mary’s admits the allegations contained in the first sentence of paragraph 18.

 With regard to the allegations contained in the second sentence of paragraph 18, upon information

 and belief, St. Mary’s admits that Plaintiff is a citizen of Colorado and Massachusetts, St. Mary’s

 denies that it is a citizen of New York, and St. Mary’s admits that its members consist of John E.

 Cerio, who is a citizen of the State of Florida, and Whitney St. Mary’s Associates, whose members

 consist of D. Garry Munson, who is a citizen of the State of Florida, and Thomas G. Granville,




                                                  4
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 5 of 34 PageID #: 649




 who is a citizen of the State of New York. St. Mary’s admits the allegations contained in the third

 sentence of paragraph 18.

        19.     With regard to the allegations contained in paragraph 19, St. Mary’s admits only

 that Plaintiff seeks certain relief against St. Mary’s; St. Mary’s denies that Plaintiff is entitled to

 any relief whatsoever.

        20.     St. Mary’s admits the allegations contained in paragraph 20.

        21.     The allegations contained in paragraph 21 address the terms of the Option

 Agreement, which speak for themselves. To the extent that the allegations contained in paragraph

 21 are inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.

                                                FACTS

        22.     The allegations contained in paragraph 22 set forth legal conclusions to which no

 response is required.

        23.     St. Mary’s admits the allegations contained in paragraph 23, and further admits that

 investor limited partners generally provide capital in exchange for the right to receive tax credits

 and other tax benefits generated by the operation of the partnership, while general partners

 ordinarily contribute time and resources, and guarantee the delivery of the projected tax credits to

 the investor limited partners.

        24.     The allegations contained in paragraph 24 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 24 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        25.     The allegations contained in paragraph 25 address the terms of the LPA and

 Plaintiff’s assignment and assumption agreement, which speak for themselves. To the extent that




                                                   5
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 6 of 34 PageID #: 650




 the allegations contained in paragraph 25 are inconsistent with the terms of the LPA or Plaintiff’s

 assignment and assumption agreement, St. Mary’s denies those allegations.

        26.     St. Mary’s admits the allegations contained in paragraph 26.

        27.     The allegations contained in paragraph 27 address the terms of the LPA and

 Plaintiff’s assignment and assumption agreement, which speak for themselves. To the extent that

 the allegations contained in paragraph 27 are inconsistent with the terms of the LPA or Plaintiff’s

 assignment and assumption agreement, St. Mary’s denies those allegations.

        28.     The allegations contained in paragraph 28 address the terms of the LPA and the

 Partnership’s financial records, which speak for themselves. To the extent that the allegations

 contained in paragraph 28 are inconsistent with the terms of the LPA or the Partnership’s financial

 records, St. Mary’s denies those allegations.

        29.     The allegations contained in paragraph 29 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 29 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        30.     The allegations contained in paragraph 30 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 30 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        31.     The allegations contained in paragraph 31 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 31 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        32.     The allegations contained in paragraph 32 address the terms of the LPA and the

 Partnership’s financial records, which speak for themselves. To the extent that the allegations




                                                 6
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 7 of 34 PageID #: 651




 contained in paragraph 32 are inconsistent with the terms of the LPA or the Partnership’s financial

 records, St. Mary’s denies those allegations.

        33.     The allegations contained in paragraph 33 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 33 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        34.     The allegations contained in the first sentence of paragraph 34 address the terms of

 the LPA, which speak for themselves. To the extent that the allegations contained in the first

 sentence of paragraph 34 are inconsistent with the terms of the LPA, St. Mary’s denies those

 allegations. St. Mary’s admits the allegations contained in the second sentence of paragraph 34.

        35.     With regard to the allegations contained in paragraph 35, St. Mary’s admits that the

 Partnership and St. Mary’s are parties to the Option Agreement.

        36.     The allegations contained in paragraph 36 address the terms of the Option

 Agreement, which speak for themselves. To the extent that the allegations contained in paragraph

 36 are inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.

        37.     The allegations contained in paragraph 37 address the terms of the LPA and the

 Option Agreement, which speak for themselves. To the extent that the allegations contained in

 paragraph 37 are inconsistent with the terms of the LPA or the Option Agreement, St. Mary’s

 denies those allegations.

        38.     The allegations contained in paragraph 38 address the terms of the Option

 Agreement, which speak for themselves. To the extent that the allegations contained in paragraph

 38 are inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.

        39.     St. Mary’s denies the allegations contained in paragraph 39.




                                                 7
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 8 of 34 PageID #: 652




        40.      With regard to the allegations contained in paragraph 40, St. Mary’s states that the

 Special Limited Partner’s correspondence speaks for itself. To the extent any allegations contained

 in paragraph 40 are inconsistent with the Special Limited Partner’s correspondence, St. Mary’s

 denies those allegations.

        41.      St. Mary’s admits the allegations contained in paragraph 41.

        42.      St. Mary’s admits the allegations contained in paragraph 42.

        43.      St. Mary’s admits the allegations contained in paragraph 43.

        44.      St. Mary’s admits the allegations contained in paragraph 44.

        45.      With regard to the allegations contained in the first sentence of paragraph 45,

 St. Mary’s admits that on January 1, 2019, it exercised its Purchase Option under the Option

 Agreement to have the Partnership redeem Plaintiff’s interests in the Partnership. St. Mary’s

 admits the remainder of the allegations contained in paragraph 45, except denies that a Qualified

 Contract was pending when St. Mary’s exercised its Purchase Option.

        46.      St. Mary’s admits the allegations contained in the first sentence of paragraph 46.

 With regard to the allegations contained in the second sentence of paragraph 46, St. Mary’s admits

 that in its correspondence with the Limited Partners it has offered to purchase the Limited Partners’

 interests in the Partnership for an amount greater than the amount the Limited Partners would

 receive for their interests upon the exercise of the Purchase Option. To the extent that the

 allegations contained in the second sentence of paragraph 46 are inconsistent with St. Mary’s

 correspondence with the Limited Partners, St. Mary’s denies the same and states that its

 correspondence speaks for itself. St. Mary’s denies the remainder of the allegations contained in

 paragraph 46.




                                                  8
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 9 of 34 PageID #: 653




        47.     The allegations contained in paragraph 47 address the terms of the LPA and the

 Option Agreement, which speak for themselves. To the extent that the allegations contained in

 paragraph 47 are inconsistent with the terms of the LPA or the Option Agreement, St. Mary’s

 denies those allegations.

        48.     St. Mary’s denies the allegations contained in paragraph 48.

        49.     With regard to the allegations contained in paragraph 49, St. Mary’s admits that

 Section 12.4 of the LPA is not applicable to St. Mary’s exercise of its Purchase Option, and that

 the purchase price for the redemption of the Limited Partners’s interests in the Partnership must

 be equal to the economic consequences of a hypothetical sale of the Apartment Complex during

 the operation of the Partnership as a going concern, with residual sales proceeds being distributed

 in accordance with Section 9.2.B of the LPA. St. Mary’s denies the remaining allegations

 contained in paragraph 49.

        50.     St. Mary’s denies the allegations contained in paragraph 50.

        51.     With regard to the allegations contained in paragraph 51, St. Mary’s admits only

 that Plaintiff seeks certain relief against St. Mary’s; St. Mary’s denies that Plaintiff is entitled to

 any relief whatsoever.

                                              COUNT 1

        52.     In response to paragraph 52, St. Mary’s incorporates the preceding paragraphs by

 reference.

        53.     With regard to the allegations contained in paragraph 53, St. Mary’s admits only

 that Plaintiff seeks certain relief against St. Mary’s; St. Mary’s denies that Plaintiff is entitled to

 any relief whatsoever.

        54.     St. Mary’s admits the allegations contained in the first two sentences of paragraph

 54. St. Mary’s denies the remainder of the allegations contained in paragraph 54.


                                                   9
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 10 of 34 PageID #: 654




        55.     The allegations contained in paragraph 55 address the terms of the LPA, which

 speak for themselves. To the extent that the allegations contained in paragraph 55 are inconsistent

 with the terms of the LPA, St. Mary’s denies those allegations.

        56.     St. Mary’s admits the allegations contained in the first two sentences of

 paragraph 56. With regard to the allegations contained in the third sentence of paragraph 56,

 St. Mary’s denies that the Qualified Contract process is underway.

        57.     St. Mary’s admits the allegations contained in the first sentence of paragraph 57.

 With regard to the allegations contained in the second sentence of paragraph 57, St. Mary’s admits

 that on January 1, 2019, it exercised its Purchase Option to have the Partnership redeem Plaintiff’s

 interests in the Partnership.

        58.     St. Mary’s admits the allegations contained in paragraph 58, except denies that a

 Qualified Contract was pending when St. Mary’s exercised its Purchase Option.

        59.     With regard to the allegations contained in paragraph 59, St. Mary’s admits only

 that an actual controversy has arisen and now exists between the parties.

        60.     St. Mary’s denies the allegations contained in paragraph 60.

                                              COUNT 2

        61.     In response to paragraph 61, St. Mary’s incorporates the preceding paragraphs by

 reference.

        62.     With regard to the allegations contained in paragraph 62, St. Mary’s admits only

 that Plaintiff seeks certain relief against St. Mary’s; St. Mary’s denies that Plaintiff is entitled to

 any relief whatsoever.

        63.     The allegations contained in paragraph 63 address the terms of the Option

 Agreement, which speak for themselves. To the extent that the allegations contained in paragraph

 63 are inconsistent with the terms of the Option Agreement, St. Mary’s denies those allegations.


                                                   10
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 11 of 34 PageID #: 655




        64.     St. Mary’s denies the allegations contained in paragraph 64.

        65.     St. Mary’s admits the allegations contained in the first sentence of paragraph 65

 and denies the remaining allegations in paragraph 65.

        66.     With regard to the allegations contained in paragraph 66, St. Mary’s admits only

 that an actual controversy has arisen and now exists between the parties.

        67.     St. Mary’s denies the allegations contained in paragraph 67.

                                      PRAYER FOR RELIEF

        St. Mary’s denies that Plaintiff is entitled to any relief whatsoever.

                                  AFFIRMATIVE DEFENSES

        1.      Plaintiff’s Complaint is barred because it is contrary to the provisions of the LPA

 and the Option Agreement.

        2.      St. Mary’s hereby reserves the right to add any additional affirmative defenses as

 discovery in this matter proceeds.

                                        COUNTERCLAIM

        1.      This action seeks, among other things, a declaration of the rights and obligations of

 parties to a limited partnership agreement and option agreement concerning St. Mary’s Commons

 Apartments, LP (the “Partnership”), a limited partnership formed for the purpose of investing in

 real property and constructing, owning, operating, maintaining, and sustaining, for many decades,

 an affordable housing development located in Amherst, New York (the “Apartment Complex”).

        2.      St. Mary’s Commons Associates, LLC (“St. Mary’s” or the “General Partner”) is a

 limited liability company organized under the laws of the State of Delaware, with a principal place

 of business in Lake Success, New York. St. Mary’s members consist of John E. Cerio, who is a

 citizen of the State of Florida, and Whitney St. Mary’s Associates, whose members consist of D.




                                                  11
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 12 of 34 PageID #: 656




 Garry Munson, who is a citizen of the State of Florida, and Thomas G. Granville, who is a citizen

 of the State of New York. St. Mary’s is the General Partner of the Partnership.

        3.      On information and belief, pursuant to an Assignment and Assumption Agreement

 dated as of January 10, 2019, Plaintiff is the successor-in-interest to Related Direct SLP LLC, and

 as such is the Special Limited Partner of the Partnership (the “Special Limited Partner”).

        4.      On information and belief, pursuant to that Assignment and Assumption

 Agreement dated as of January 10, 2019, Plaintiff is the successor-in-interest to RCC Credit

 Facility, LLC, and as such is the Investor Limited Partner of the Partnership (the “Investor Limited

 Partner”). Collectively, the Special Limited Partner and Investor Limited Partner are hereinafter

 referred to as the “Limited Partners.”

        5.      On information and belief, as alleged in Plaintiff’s Complaint, Plaintiff’s members

 all reside in and are citizens of the State of Colorado or the State of Massachusetts.

        6.      Plaintiff’s ultimate owner, Alden Torch Financial (“Alden Torch”), provides

 corporate investors with asset management and other services on low-income housing tax credit

 equity investments, managing a portfolio worth $13 billion, which represents more than 1,500

 project partnerships and 200,000 units. Upon information and belief, Alden Torch currently

 manages Plaintiff’s interests in the Partnership and claims entitlement to collect substantially all

 of any financial interest that Plaintiff may have in the Partnership.

        7.      The matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

 costs, and is between citizens of different States; thus, there is complete diversity in this action.

        8.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332(a) and 2201(a).




                                                   12
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 13 of 34 PageID #: 657




         9.      A substantial part of the events or omissions giving rise to St. Mary’s claims

 occurred in this Judicial District, and the property that is the subject of this action is situated in this

 Judicial District.

         10.     Venue is appropriate in this Judicial District pursuant to 28 U.S.C. § 1391(b)(2).

                                     FACTUAL ALLEGATIONS

         A.      The Low-Income Housing Tax Credit Program.

         11.     The low-income housing tax credit (“Tax Credit”) is a federal tax credit generated

 from certain multi-unit housing projects that satisfy specific requirements including, but not

 limited to, an agreement by the property owner to rent certain units only to households with

 incomes below certain limits at rents that do not exceed certain federally-mandated limits for a

 period of at least 15 years after the property is placed in service (the “Compliance Period”).

         12.     The Tax Credit program is governed by Section 42 of the Internal Revenue Code,

 certain Treasury Regulations, guidance from the Treasury Department and the Internal Revenue

 Service, and state-specific procedures contained in various documents adopted by designated

 housing agencies in each state (collectively, the “Tax Credit Rules”).

         13.     In a typical low-income housing project, the project owner is organized as a limited

 partnership or limited liability company, wherein the managing general partner owns a de minimis

 interest in the fee owner entity but controls the day-to-day operations of the project, and a third-

 party tax credit investor is admitted as an investor limited partner, agreeing to contribute capital to

 the owner entity in exchange for an allocation of substantially all of the Tax Credits available to

 the project owner as well as certain other expected tax benefits. The investor limited partner is

 typically an investment entity formed for the purpose of making tax credit investments to manage

 and reduce otherwise large and annual tax liability.




                                                     13
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 14 of 34 PageID #: 658




           14.   The Tax Credit Rules provide that only the project owner of a qualified low-income

 housing project can qualify for and receive Tax Credits, and only if the project owner meets certain

 terms and conditions, and guarantees the continuation of these requirements for the duration of the

 Compliance Period, or as extended.

           15.   The project owner collects the Tax Credits over a ten-year period, but remains

 obligated to maintain the low-income rents during the fifteen-year Compliance Period. By the end

 of the Compliance Period, the project owner has collected all Tax Credits and other tax benefits

 available to the project. As a result, by the end of the Compliance Period, the investor limited

 partner has realized the vast majority of economic benefits it bargained for and expected from the

 project and further expects to exit the partnership following the expiration of the Compliance

 Period.

           16.   In a typical low-income housing project, a purchase option is often one of the

 primary economic incentives for the managing general partner. While the investor limited partner

 receives a substantial yearly return on its investment over ten years in the form of Tax Credits and

 other economic benefits, the managing general partner manages the project during the Compliance

 Period for fees, which are traditionally required to be deferred and paid from project cash flows.

 The managing general partner is also the guarantor of the flow of Tax Credits, including any

 negative adjustors and operating losses, so the managing general partner assumes significant risk

 in a low-income housing project. The managing general partner undertakes its investment of time,

 resources and money, as well as its duties and obligations, with the expectation that it will have

 the option and right to acquire the investor limited partner’s interest in the operation of the business

 as a going-concern or acquire the real estate itself at the end of the Compliance Period at a

 formulaic price. Traditionally, as in this case, the investor limited partner does not expect, nor




                                                   14
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 15 of 34 PageID #: 659




 project, any significant cash payment at the exercise of the purchase option, but instead anticipates

 writing off its remaining tax basis in the Partnership (represented by its capital account) and

 receiving the corresponding tax benefits of the write-off. This practice is consistent with the

 investment objectives of the investor limited partner, who seeks the economic benefits of receiving

 the allocations of Tax Credits and tax losses in order to manage and reduce otherwise large and

 annual tax liabilities, and does not seek significant cash payments that would undermine this

 purpose and cause increased tax liability.

        17.     Without the purchase option, the managing general partner would have much less

 incentive to participate in the development of low-income housing and would be deprived of an

 economic right to which the investor limited partner had agreed at the project’s inception.

        18.     In this case, St. Mary’s invested, among other things, time and other resources in

 the Partnership in exchange for certain purchase option rights and allocation of fees and cash flow

 over the lifetime of the Partnership, guaranteed the projected tax credits to be allocated to the

 Investor Limited Partner, and has dutifully served as the General Partner of the Partnership with

 these understandings and expectations.

        19.     On the other hand, upon information and belief, the Limited Partners did not invest

 in the Partnership in order to receive a large cash payout like that now sought by their successor-

 in-interest. Rather, when the Limited Partners made their investment in the Partnership, they did

 so with the expectation that they would not receive a large cash payout and the financial model

 prepared in connection with the Limited Partners’ investment provided no consideration for a cash

 payout or return of capital after the tax credits had been fully allocated and the Partnership was

 beyond the 15-year Compliance Period.

        B.      The Partnership.

        20.     In 2001, the Partnership was formed with St. Mary’s as the General Partner.


                                                  15
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 16 of 34 PageID #: 660




        21.     In 2003, the Partnership was amended to admit Related Direct SLP LLC as the

 Special Limited Partner of the Partnership and to admit RCC Credit Facility, LLC as the Investor

 Limited Partner of the Partnership.

        22.     The Partnership is governed by an Amended and Restated Agreement of Limited

 Partnership dated May 22, 2003 (the “LPA”). A true and correct copy of the LPA is attached

 hereto as Exhibit A.

        23.     Concurrently with the execution of the LPA, St. Mary’s was also granted a purchase

 option (the “Purchase Option”) pursuant to the Option Agreement dated as of May 22, 2003 (the

 “Option Agreement”). A true and correct copy of the Option Agreement is attached hereto as

 Exhibit B.

        24.     Section 2.4 of the LPA states: “The specific business and purpose of the Partnership

 is investment in real property and the provision of low income housing through the construction,

 renovation, rehabilitation, operation … and leasing of the Apartment Complex[.]”

        25.     In accordance with the stated purpose of the LPA, the Apartment Complex was

 acquired, developed, and operated under the tenure of St. Mary’s as General Partner, in such a

 manner as to qualify for the Tax Credits.

        26.     Pursuant to the terms of the LPA, the Limited Partners agreed to be passive

 investors with limited rights related to the management of the Partnership. The Limited Partners

 contributed 99.99% of the investment capital for the Partnership (exclusive of the capital acquired

 through a mortgage loan) and, in exchange, were entitled to an allocation of a corresponding

 percentage of the Tax Credits and tax losses.

        27.     Pursuant to Section 3.4.B.i of the LPA, the amount of the Limited Partners’ capital

 contribution was determined based upon the total amount of Tax Credits expected to be available




                                                 16
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 17 of 34 PageID #: 661




 to the Partnership (the “Total Credit Amount”), as well as upon a projected return on investment

 which was calculated by the Limited Partners with the assumption that no Tax Credits in excess

 of the Total Credit Amount would be received by the Partnership.

        28.     Upon information and belief, the projected return on investment calculated by the

 Limited Partners in connection with investing in the Partnership (the “ROI”) was memorialized in

 a financial forecast and calculated based upon a return consisting of the Total Credit Amount, plus

 the total amount of anticipated tax losses through the end of the Compliance Period, plus a minimal

 amount of cash flow through the end of the Compliance Period.

        29.     Upon information and belief, neither the ROI nor financial forecast prepared in

 connection with it included or projected the Limited Partners’ receipt of any funds or proceeds

 distributed to them from a sale or refinancing of the Apartment Complex, and did not include the

 return, at any time, of any potential positive capital account balances to the Limited Partners.

 Instead, upon information and belief, the ROI and financial forecasts contemplated, anticipated

 and projected that any potential positive capital account balances would be written off by the

 Limited Partners upon their exit from the Partnership following the end of the Compliance Period.

        30.     Upon information and belief, the allocation and receipt of the Tax Credits and

 potential tax losses were the material motivating factors for the Limited Partners’ investment in

 the Partnership.

        31.     Upon information and belief, the financial forecast prepared in connection with the

 ROI was prepared in a manner consistent with the exemplar financial forecast attached hereto as

 Exhibit C.




                                                 17
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 18 of 34 PageID #: 662




        32.     The Tax Credits have been fully utilized, and the Limited Partners received all of

 the benefits they expected from the Tax Credits and tax losses. The Compliance Period ended on

 December 31, 2018, and there is no risk of recapture of any Tax Credits.

        33.     Because the Tax Credits have been fully allocated and none remain available; the

 Limited Partners have limited managerial or control rights under the LPA; there is a limited market

 for the Limited Partners’ ownership interests in the Partnership; the Limited Partners receive little

 financial benefit from continued operations of the Partnership after the Compliance Period; and

 the Limited Partners cannot force a liquidation of the Partnership’s assets, the fair market value of

 the Limited Partners’ interests in the Partnership is limited and includes no consideration for

 positive capital accounts as any such account will be written off to generate tax benefits for the

 Limited Partners upon the sale of their Limited Partner interests. As a result, when the Option

 Agreement and LPA were negotiated and drafted, the Limited Partners did not expect nor intend

 to receive the return of any positive capital account that may exist at the time of the redemption of

 the Limited Partners’ interests in the Partnership pursuant to the terms of the Option Agreement

 and LPA.

        34.     Unlike the Limited Partners’ investments in the Partnership, which are

 compensated primarily throughout the first fifteen years of operation of the Apartment Complex

 through the Tax Credits and tax losses allocated to the Limited Partners, the LPA provides that

 St. Mary’s investments in the Partnership are to be compensated primarily through allocation of

 fees and cash flow over the lifetime of the Partnership and the allocation of funds resulting from a

 sale or refinancing of the Apartment Complex. Pursuant to Section 12.1 of the LPA, the

 Partnership is to continue until December 31, 2050.




                                                  18
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 19 of 34 PageID #: 663




        35.     Section 9.2.A of the LPA sets forth the schedule for distribution of cash flow

 resulting from the operations of the Partnership, providing generally for the payment of certain

 fees to St. Mary’s and then splitting the remaining cash flow 24.99% to the Investor Limited

 Partner, 0.01% to the Special Limited Partner, and 75% to St. Mary’s.

        36.     Section 5.4 of the LPA sets forth the General Partner’s authority to sell or refinance

 the Apartment Complex during the operation of the Partnership as a going concern, either with the

 Special Limited Partner’s consent pursuant to Section 5.4.A, or at the Special Limited Partner’s

 request pursuant to Section 5.4.B.

        37.     Section 9.2.B of the LPA provides the schedule for distribution of proceeds

 resulting from a sale or refinancing of the Apartment Complex during the operation of the

 Partnership as a going concern (the “Sales Proceeds Waterfall”). The Sales Proceeds Waterfall

 first requires the payment of certain debts and Partnership liabilities, and then distributes the

 remaining proceeds 24.99% to the Investor Limited Partner, 0.01% to the Special Limited Partner,

 and 75% to St. Mary’s, without consideration of the partners’ capital accounts.

        38.     Thus, a sale of the Apartment Complex transacted pursuant to Section 5.4 of the

 LPA would not generate proceeds to pay the Limited Partners’ capital accounts balances because,

 under the LPA, residual sales proceeds are to be distributed pursuant to the Sales Proceeds

 Waterfall, which does not provide for any distributions for payment of capital accounts balances;

 which was the intent of the parties to the LPA and Option Agreement.

        39.     Section 12.2 of the LPA sets forth the General Partner’s authority, acting as the

 liquidating agent of the Partnership, to sell the Apartment Complex as part of the liquidation of

 the Partnership’s assets during the dissolution of the Partnership.




                                                  19
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 20 of 34 PageID #: 664




         40.     Section 12.4 of the LPA provides the schedule for distribution of proceeds resulting

 from a liquidation sale of the Partnership’s assets, including the Apartment Complex, when such

 liquidation is transacted by the Partnership’s liquidating agent during dissolution of the Partnership

 (the “Liquidation Provision”). The Liquidation Provision first requires the payment of certain

 debts and Partnership liabilities and then distributes the remaining proceeds to the General Partner

 and the Limited Partners pro rata in accordance with their respective capital accounts.

         41.     Thus, the LPA contemplates two different scenarios for the distribution of the

 residual proceeds from a sale of the Apartment Complex. If the Apartment Complex is sold prior

 to the dissolution of the Partnership, the residual sales proceeds are to be distributed pursuant to

 the Sales Proceeds Waterfall without consideration of the partners’ capital accounts. Conversely,

 if the Apartment Complex is sold by the liquidating agent as part of the liquidation of the

 Partnership’s assets during dissolution of the Partnership, then the residual sales proceeds are to

 be distributed pursuant to the Liquidation Provision, pro rata in accordance with the partners’

 capital accounts.

         42.     At the time of entering into the LPA and Option Agreement, the original contracting

 parties mutually understood, intended, and agreed that the Limited Partners would not receive a

 payment of their capital accounts in the event that the Apartment Complex was sold prior to the

 dissolution of the Partnership or in connection with the Option Agreement. Instead, the original

 contracting parties mutually understood, intended, and agreed that the Limited Partners would

 write-off their positive capital account balances and thereby receive additional tax benefits

 reducing their tax liability.

         43.     In other words, at the time of entering into the LPA and Option Agreement, the

 original contracting parties mutually understood, intended, and agreed that the residual proceeds




                                                  20
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 21 of 34 PageID #: 665




 from any sale of the Apartment Complex transacted prior to the dissolution of the Partnership,

 including from the hypothetical sale envisioned by the Option Agreement, would be distributed

 pursuant to the Sales Proceeds Waterfall, not the Liquidation Provision.

        C.      The Purchase Option.

        44.     The Limited Partners, and thus Plaintiff as their successor-in-interest, are privy to

 and bound by the Purchase Option.

        45.     The Purchase Option gives St. Mary’s the right to purchase the Apartment

 Complex, or to cause the Partnership to redeem the Limited Partners’ interests in the Partnership,

 within two years following the end of the Compliance Period. This option period therefore runs

 from January 1, 2019 through December 31, 2020.

        46.     In either event, whether St. Mary’s exercises its Purchase Option to purchase the

 Apartment Complex or to redeem the Limited Partners’ interests in the Partnership, the Option

 Agreement provides St. Mary’s with the right to cause the Limited Partners to exit the Partnership

 at a formulaic price whereby becoming the sole owner and operator of the Apartment Complex,

 after the Compliance Period has ended and the Limited Partners have received the Tax Credits and

 other tax benefits which were their anticipated return on their investment in the Partnership.

        47.     St. Mary’s Purchase Option, pursuant to which it has the right to cause the Limited

 Partners to exit the Partnership at a formulaic price and thus to become the sole owner and operator

 of the Apartment Complex after the Compliance Period has ended, is an important incentive and

 economic right to which the Limited Partners agreed at the Partnership’s inception. The exercise

 of the Purchase Option also constitutes the deferred benefit that St. Mary’s bargained for and has

 expected since the Partnership’s inception, in return for St. Mary’s operation of the Partnership

 and the Apartment Complex in compliance with the Tax Credit Rules such that the Limited




                                                 21
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 22 of 34 PageID #: 666




 Partners have received all of the Tax Credits and other tax benefits representing their benefit of

 the bargain.

        48.     On January 1, 2019, St. Mary’s exercised the Purchase Option in accordance with

 the Option Agreement by delivering written notice of the exercise to the Partnership and to the

 Limited Partners, including notice that St. Mary’s elected to cause the Partnership to redeem the

 Limited Partners’ interests in the Partnership. A true and correct copy of St. Mary’s January 1,

 2019 exercise of the Purchase Option is attached hereto as Exhibit D.

        49.     St. Mary’s exercise of the Purchase Option was valid, effective, and binding on the

 Limited Partners, and on Plaintiff as their successor-in-interest, and created a contract for sale of

 the Limited Partners’ interests in the Partnership, thereby requiring the Limited Partners to

 participate in the buyout process and transfer their ownership interests accordingly as required by

 the Option Agreement.

        50.     Pursuant to Section 5.1 of the Option Agreement, the closing on the Partnership’s

 redemption of the Limited Partners’ interests in the Partnership “shall occur no later than one

 hundred eighty (180) days” after the Partnership’s receipt of St. Mary’s written notice of the

 exercise. And so, the closing must take place on or before June 30, 2019.

        51.     Upon information and belief, the Limited Partners have commenced this action in

 an effort to forestall St. Mary’s rights and to frustrate the transfer of their interests before the

 contractually mandated closing date of June 30, 2019.

        52.     Pursuant to Section 4.1 of the Option Agreement, the price to be paid at closing for

 purchase of the Apartment Complex shall be the greater of: (a) the then fair market value of the

 Apartment Complex subject to any and all restrictions and encumbrances, including rental

 restrictions in place at the time of exercising the Purchase Option, appraised in accordance with




                                                  22
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 23 of 34 PageID #: 667




 the requirements of the Option Agreement; or (b) the sum of the mortgages encumbering the

 Apartment Complex (unless they are assumed by St. Mary’s), plus the tax liability the Limited

 Partners would incur as the result of a sale of the Apartment Complex, plus the amount of any

 unreimbursed deficiency in Tax Credits recognized by the Limited Partners.

        53.      Pursuant to Section 4.2 of the Option Agreement, the fair market value of the

 Apartment Complex shall be determined through an appraisal process. Section 4.2.b of the Option

 Agreement requires that St. Mary’s and the Limited Partners shall “select a mutually acceptable

 appraiser” who shall determine the fair market value of the Apartment Complex.

        54.     Also pursuant to Section 4.2.b of the Option Agreement, in the event that St. Mary’s

 and the Limited Partners are unable to agree on an appraiser, they “shall each select an appraiser”

 to appraise the fair market value of the Apartment Complex. Pursuant to Section 4.2.c.ii of the

 Option Agreement, “if the difference between the two appraisals is less than or equal to ten percent

 (10%) of the lower of the two appraisals, the fair market value shall be the average of the two

 appraisals.”

        55.     On the other hand, pursuant to Section 4.2.c.iii of the Option Agreement, “if the

 difference between the two appraisals is greater than ten percent (10%) of the lower of the two

 appraisals and at least one of the appraisals exceeds the amount described in Section 4.1(b), then

 the two appraisers shall jointly select a third appraiser. The third appraiser shall be instructed and

 directed to select one of the two other appraisals, which selection shall then become final and

 binding upon the parties.”

        56.     Pursuant to Section 4.2.c.iv of the Option Agreement, “any appraiser selected

 pursuant to this Section shall be an MAI appraiser and shall have at least ten (10) years experience




                                                  23
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 24 of 34 PageID #: 668




 in the geographic area” in which the Apartment Complex is located and experience appraising

 comparable projects to the Apartment Complex.

        57.     Pursuant to Article VII of the Option Agreement, in the event that St. Mary’s elects

 for the Partnership to redeem the Limited Partners’ interests in the Partnership, then the price to

 be paid at closing “shall equal the amount otherwise payable to [the Limited Partners] as if the fee

 title to the [Apartment Complex] had been acquired” and any mortgages on the Apartment

 Complex “were satisfied or otherwise paid or assumed.”

        58.     Thus, pursuant to Article VII of the Option Agreement, the price to be paid at the

 closing on the redemption of the Limited Partners’ interests is equal to the residual sales proceeds

 that would be distributed to the Limited Partners in the hypothetical event of a sale of the

 Apartment Complex for its fair market value as appraised in accordance with the Option

 Agreement.

        59.     Accordingly, under the LPA and the Option Agreement, the price to be paid to

 Plaintiff for redemption of the Limited Partners’ interests in the Partnership is to be an amount

 equivalent to the residual sales proceeds that would be distributed to Plaintiff pursuant to the Sales

 Proceeds Waterfall as though the Apartment Complex had been sold pursuant to Section 5.4 of the

 LPA, with no consideration given to the Limited Partners’ capital accounts.

        60.     The LPA and Option Agreement do not contemplate that the price to be paid to

 Plaintiff for redemption of the Limited Partners’ interests in the Partnership is to be an amount

 equivalent to the residual proceeds that would be distributed to Plaintiff pursuant to the Liquidation

 Provision as though the Apartment Complex had been sold as part of the liquidation of the

 Partnership’s assets during the dissolution of the Partnership.




                                                  24
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 25 of 34 PageID #: 669




        61.     At the time the original contracting parties entered into the Option Agreement, they

 mutually understood, intended, and agreed that the Limited Partners would not receive a payment

 of their capital accounts in the event that St. Mary’s exercised its Purchase Option to either

 purchase the Apartment Complex or redeem the Limited Partners’ interests in the Partnership.

 Instead, the original contracting parties mutually understood, intended, and agreed that the Limited

 Partners would write-off their positive capital account balances to maximize their investment

 purpose – the receipt of additional tax benefits to reduce their tax liabilities. Accordingly, the LPA

 and Option Agreement were and are drafted in such a fashion to accomplish these mutual

 understandings and intentions.

        62.     In other words, at the time of entering into the Option Agreement, the original

 contracting parties mutually understood, intended, and agreed that the purchase price for

 St. Mary’s exercise of the Purchase Option would be calculated based upon a hypothetical sale of

 the Apartment Complex at its appraised fair market value and a distribution of residual sales

 proceeds pursuant to the Sales Proceeds Waterfall, not the Liquidation Provision.

        63.     St. Mary’s exercise of the Purchase Option is not an event of dissolution under the

 LPA.

        64.     St. Mary’s acquisition of the Limited Partners’ interests pursuant to the Option

 Agreement is not an event of dissolution under the LPA.

        65.     The redemption of the Limited Partners’ interests pursuant to the Option Agreement

 is not an event of dissolution under the LPA.

        D.      The Dispute.

        66.     On September 4, 2018, pursuant to the Limited Partners’ request made under

 Section 5.4.B.i of the LPA, St. Mary’s submitted a “Qualified Contract” application on behalf of




                                                  25
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 26 of 34 PageID #: 670




 the Partnership to the New York Homes and Community Renewal Agency (“NYSHCR”),

 requesting the NYSHCR to find a qualified purchaser for the Apartment Complex.

        67.     On October 4, 2018, the NYSHCR declined to accept the Partnership’s application

 for the Qualified Contract process. A true copy of the NYSHCR’s October 4, 2018 letter is

 attached hereto as Exhibit E.

        68.     St. Mary’s correctly and validly exercised its Purchase Option on January 1, 2019,

 including electing to cause the Partnership to redeem the Limited Partners’ interests in the

 Partnership.

        69.     St. Mary’s Purchase Option provided under the Option Agreement supersedes the

 Qualified Contract right provided under Section 5.4.B.i of the LPA, may be exercised regardless

 of whether the Qualified Contract right has been exercised, and when exercised also extinguishes

 such right and terminates any further effort or requirement to pursue the Qualified Contract

 process.

        70.     Pursuant to the Option Agreement, the closing on the redemption of the Limited

 Partners’ interests in the Partnership must take place on or before June 30, 2019.

        71.     Also pursuant to the Option Agreement, the determination of the redemption price

 for the Limited Partners’ interests depends, in part, upon the appraised fair market value of the

 Apartment Complex.

        72.     And so, to determine the redemption price for the Limited Partners’ interests in the

 Partnership, St. Mary’s and the Special Limited Partner must select a mutually acceptable appraiser

 or, if they are unable to agree on an appraiser, must each select their own appraiser.

        73.     On November 29, 2018, in anticipation of exercising its Purchase Option, St.

 Mary’s sent correspondence to the Limited Partners and their agent, Alden Torch, proposing GAR




                                                 26
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 27 of 34 PageID #: 671




 Associates as the appraiser. St. Mary’s requested a response by December 13, 2018. A true and

 correct copy of St. Mary’s November 29, 2018 correspondence (without enclosures) is attached

 hereto as Exhibit F.

        74.     The Limited Partners did not respond to St. Mary’s November 29, 2018 request for

 approval of GAR Associates as the appraiser.

        75.     On January 3, 2019, following its exercise of the Purchase Option, St. Mary’s again

 sent correspondence to the Limited Partners and their agent, Alden Torch, proposing GAR

 Associates as the appraiser for purposes of setting the redemption price. St. Mary’s requested a

 response by January 10, 2019, because “time is of the essence” as set-forth by the terms of the

 Option Agreement. A true and correct copy of St. Mary’s January 3, 2019 correspondence

 (without enclosures) is attached hereto as Exhibit G.

        76.     The Limited Partners did not respond to St. Mary’s January 3, 2019 request for

 approval of GAR Associates as the appraiser.

        77.     Instead, on January 11, 2019, this lawsuit was filed by Plaintiff, an Alden Torch

 affiliate and the Limited Partners’ successor-in-interest.

        78.     Contemporaneously with filing the lawsuit, the Limited Partners contended, via

 correspondence from their counsel dated January 11, 2019, that their invocation of the Qualified

 Contract process under Section 5.4.B.i of the LPA precluded St. Mary’s from exercising its

 Purchase Option.

        79.     The Limited Partners further contended that the applicable purchase price for

 St. Mary’s exercise of its Purchase Option is to be calculated based upon the distribution of

 residual proceeds from a hypothetical sale of the Apartment Complex pursuant to the Liquidation

 Provision, not the Sales Proceeds Waterfall.




                                                  27
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 28 of 34 PageID #: 672




        80.     The Limited Partners also threatened to proceed with their lawsuit unless St. Mary’s

 withdrew its exercise of the Purchase Option and further conceded to the applicability of the

 Liquidation Provision to any sale of the Apartment Complex. A true and correct copy of the

 Limited Partners’ counsel’s January 11, 2019 correspondence (without enclosures) is attached

 hereto as Exhibit H.

        81.     On January 29, 2019, St. Mary’s sent correspondence to the Limited Partners and

 their agent, Alden Torch, informing them that the Limited Partners had failed to meet their

 obligations under Section 4.2.b of the Option Agreement to participate in the appraisal process by

 either consenting to GAR Associates or selecting their own appraiser, and thus had waived their

 right to the same. St. Mary’s informed the Limited Partners that: (a) St. Mary’s had proceeded

 with the GAR Associates appraisal due to the Limited Partners’ waiver of their right to participate

 in the appraisal process; (b) the appraised fair market value of the Apartment Complex is

 $4,875,000; (c) the purchase price for the redemption of the Limited Partners’ interests calculated

 in accordance with the Option Agreement and the Sales Proceeds Waterfall is $242,064.39 for the

 Investor Limited Partner’s interest and $96.86 for the Special Limited Partner’s interest; and (d)

 St. Mary’s was prepared to close on the redemption sale on or before February 8, 2019. St. Mary’s

 further requested that the Limited Partners confirm their preparedness to transfer their interests in

 accordance with the Option Agreement so that St. Mary’s could coordinate the place and time for

 the closing.   A true and correct copy of St. Mary’s January 29, 2019 correspondence (the

 “Redemption Sale Notice”) is attached hereto as Exhibit I.

        82.     On February 1, 2019, through their counsel, the Limited Partners responded to

 St. Mary’s January 29, 2019 correspondence, again denying that St. Mary’s was entitled to

 exercise its Purchase Option, refusing to accept the GAR Associates appraisal, refusing to accept




                                                  28
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 29 of 34 PageID #: 673




 an Option purchase price calculated in accordance with the Sales Proceeds Waterfall, and declining

 to select their own appraiser. A true and correct copy of the Limited Partners’ counsel’s February

 1, 2019 correspondence (without enclosures) is attached hereto as Exhibit J.

        83.     St. Mary’s is entitled to close on the Purchase Option by June 30, 2019, as provided

 by Section 5.1 of the Option Agreement, but because the Limited Partners are failing and refusing

 to meet their obligations under the Option Agreement based upon their deliberate misinterpretation

 of the LPA, St. Mary’s contractual rights are being frustrated and compromised.

        84.     Upon information and belief, this conduct is a pattern replicated by Alden Torch

 and its affiliates throughout the LIHTC industry in which Alden Torch has inserted itself in recent

 years for the express purpose of depriving general partners or managing members from achieving

 the negotiated rights and benefits provided in their agreements with the investor limited partners

 and Alden Torch’s predecessors. Alden Torch has repeatedly acquired investor limited partner

 interests in LIHTC partnerships or management rights over those interests, and then bullied the

 managing partners and reinterpreted the provisions of the partnerships’ governing documents in

 an effort to manufacture an unwarranted cash return when it is time for the investor limited partners

 to exit the partnerships. See, e.g., Homeowner’s Rehab, Inc. v. Related Corp. V SLP, L.P., 99

 N.E.3d 744 (Mass. 2018); see also Pelican Rapids Leased Housing Assocs I, LLC v.

 Broadway/Pelican Rapids, L.P., Minnesota District Court, Otter Tail County, Case No. 56-CV-

 16-372, vacated upon stipulation (a true and correct copy of which is attached as Exhibit K).

        85.     As it has done elsewhere, Alden Torch through its affiliates here is attempting to

 negate an important right bargained for by St. Mary’s in an effort to misappropriate the long-

 delayed return on investment that St. Mary’s is now rightfully due, as the Compliance Period has




                                                  29
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 30 of 34 PageID #: 674




 ended and all of the anticipated Tax Credits have been received by the Limited Partners through

 St. Mary’s diligent operation of the Partnership.

                                 COUNT I—BREACH OF CONTRACT

           86.   St. Mary’s fully incorporates the above paragraphs by reference as if fully stated

 herein.

           87.   The Option Agreement is a valid and binding contract, for which St. Mary’s

 provided sufficient consideration.

           88.   St. Mary’s fully performed its obligations under the Option Agreement and

 exercised its Purchase Option thereby creating a contract for sale of the Limited Partners’ entire

 interests in the Partnership.

           89.   The Limited Partners have breached their contractual obligations to St. Mary’s,

 including their duties of good faith and fair dealing, and damaged St. Mary’s, by failing and

 refusing to participate in the appraisal process required under the Option Agreement and by

 refusing to transfer their interests pursuant to the contract created by St. Mary’s exercise of the

 Purchase Option.

           90.   St. Mary’s is entitled to, among other things, an order for specific performance

 requiring the Limited Partners to transfer their interests in the Partnership on or before June 30,

 2019, for the purchase price set forth in the Redemption Sale Notice.

           91.   St. Mary’s is entitled to recover any damages it incurs due to the Limited Partners’

 breaches of the Option Agreement and the contract for sale of their interests created by St. Mary’s

 exercise of the Purchase Option.

                           COUNT II—DECLARATORY JUDGMENT

           92.   St. Mary’s fully incorporates the above paragraphs by reference as if fully stated

 herein.


                                                  30
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 31 of 34 PageID #: 675




        93.     An actual controversy exists between St. Mary’s and the Limited Partners as to the

 parties’ rights and obligations under the LPA and the Option Agreement, specifically concerning

 St. Mary’s right to exercise the Purchase Option notwithstanding the Limited Partners’ invocation

 of the Qualified Contract process and the calculation of the purchase price for St. Mary’s exercise

 of the Purchase Option.

        94.     Plaintiff’s knowing and deliberate disregard of its obligation under the LPA and

 Option Agreement has deprived and will continue to deprive St. Mary’s of its rights and benefits

 under the agreements.

        95.     St. Mary’s fully performed its obligations under the Option Agreement and

 exercised its Purchase Option thereby creating a contract for sale of the Limited Partners’ entire

 interests in the Partnership.

        96.     St. Mary’s is entitled to close on its Purchase Option on or before June 30, 2019 for

 a purchase price calculated based upon a hypothetical sale of the Apartment Complex at its

 appraised fair market value and a distribution of residual sales proceeds pursuant to the Sales

 Proceeds Waterfall, as set forth in the Redemption Sale Notice.

        97.     Despite this, the Limited Partners have failed and refused to participate in the

 appraisal process and have stated that: (a) St. Mary’s may not exercise the Purchase Option due to

 the Limited Partners’ invocation of the Qualified Contract process; (b) the purchase price for

 St. Mary’s exercise of the Purchase Option must be calculated based upon a hypothetical sale of

 the Apartment Complex at its appraised fair market value and a distribution of residual sales

 proceeds pursuant to the Liquidation Provision; (c) they do not consent to the GAR Associates

 appraisal of the fair market value of the Apartment Complex; and (d) they will not transfer their

 interests in the Partnership pursuant to the Redemption Sale Notice.




                                                 31
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 32 of 34 PageID #: 676




        98.     By reason of the foregoing, absent judicial intervention, St. Mary’s is threatened

 with the imminent harm of being deprived of its rights under the Option Agreement and the

 contract for sale of the Limited Partners’ interests in the Partnership created by St. Mary’s exercise

 of its Purchase Option.

        99.     St. Mary’s is entitled to a declaration, pursuant to 28 U.S.C. § 2201(a), as follows:

                a.      St. Mary’s exercise of its Purchase Option is valid, effective, and

                        enforceable and created a contract for sale of the Limited Partners’ entire

                        interests in the Partnership;

                b.      St. Mary’s Purchase Option provided under the Option Agreement

                        supersedes the Qualified Contract right provided under Section 5.4.B.i of

                        the LPA;

                c.      When St. Mary’s exercised its Purchase Option provided under the Option

                        Agreement the exercise extinguished the Qualified Contract right such that

                        St. Mary’s need not pursue the Qualified Contract process;

                d.      The purchase price for St. Mary’s exercise of the Purchase Option must be

                        calculated based upon a hypothetical sale of the Apartment Complex at its

                        appraised fair market value and a distribution of residual sales proceeds

                        pursuant to the Sales Proceeds Waterfall;

                e.      The Limited Partners are bound by the GAR Associates appraisal of the fair

                        market value of the Apartment Complex; and

                f.      The Limited Partners must close on the transfer of their interests in the

                        Partnership on or before June 30, 2019, for the purchase price set forth in

                        the Redemption Sale Notice, and may not otherwise contend that the




                                                  32
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 33 of 34 PageID #: 677




                          Purchase Option somehow expires if no such closing occurs by June 30,

                          2019.

                                            JURY DEMAND

                     St. Mary’s respectfully demands a jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, St. Mary’s respectfully prays for the following relief:

        1.      That the Court order specific performance by the Limited Partners, pursuant to the

 Option Agreement and the contract for sale of their interests in the Partnership created by

 St. Mary’s exercise of its Purchase Option, to transfer their interests in the Partnership on or before

 June 30, 2019, for the purchase price set forth in the Redemption Sale Notice;

        2.      That the Court issue a declaration that:

                a.        St. Mary’s exercise of its Purchase Option is valid, effective, and

                          enforceable and created a binding contract for sale of the Limited Partners’

                          entire interests in the Partnership;

                b.        St. Mary’s Purchase Option provided under the Option Agreement

                          supersedes the Qualified Contract right provided under Section 5.4.B.i of

                          the LPA;

                c.        When St. Mary’s exercised its Purchase Option provided under the Option

                          Agreement the exercise extinguished the Qualified Contract right such that

                          St. Mary’s need not pursue the Qualified Contract process;

                d.        The purchase price for St. Mary’s exercise of the Purchase Option must be

                          calculated based upon a hypothetical sale of the Apartment Complex at its

                          appraised fair market value and a distribution of residual sales proceeds

                          pursuant to the Sales Proceeds Waterfall;


                                                    33
Case 2:19-cv-00217-SJF-SIL Document 20 Filed 02/14/19 Page 34 of 34 PageID #: 678




                e.     The Limited Partners are bound by the GAR Associates appraisal of the fair

                       market value of the Apartment Complex; and

                f.     The Limited Partners must close on the transfer of their interests in the

                       Partnership on or before June 30, 2019, for the purchase price set forth in

                       the Redemption Sale Notice, and may not otherwise contend that the

                       Purchase Option somehow expires if no such closing occurs by June 30,

                       2019.

         3.     That the Court grant such other and further relief, including, without limitation,

 monetary relief and attorneys’ fees and costs, which the Court may deem just, equitable and

 appropriate under the circumstances presented.

 Dated: February 14, 2019
                                                  FARRELL FRITZ, P.C.

                                            By: _s/ Kathryn C. Cole______
                                                Kathryn C. Cole
                                                John P. McEntee
                                                400 RXR Plaza
                                                Uniondale, NY 11556
                                                Tel.: (516) 227-0700
                                                Email: jmcentee@farrellfritz.com
                                                        kcole@farrellfritz.com

                                                       - and -

                                                  WINTHROP & WEINSTINE, P.A.
                                                  David A. Davenport, MN Bar No. 285109*
                                                  Justice E. Lindell, MN Bar. No. 312071*
                                                  225 South Sixth Street, Suite 3500
                                                  Minneapolis, MN 55402
                                                  Tel.: (612) 604-6716
                                                  Email: ddavenport@winthrop.com
                                                          jlindell@winthrop.com

                                                  * Pro Hoc Vice Admission Pending

                                                  Attorneys for Defendant



                                                  34
 FF\8137643.1
